PER CURIAM.
Appellant’s application to us seeking an order releasing him on his own recognizance, or setting bail at a nominal amount, pending trial of the indictment against him and others now set to commence on February 14, 1961, is denied.
Appellant’s appeal from an order of the district court denying a similar motion made to that court, to modify bail in the sum of $10,000 in default of which he has been in custody since November 1960, is determined by ordering the matter remanded to the court below for a hearing on the merits of that application at which the defendant-appellant, if he so requests, is permitted to be present.